Case: 4:18-cv-01629-JCH Doc. #: 74 Filed: 02/18/21 Page: 1 of 3 PageID #: 1361



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

  MEGAN GREEN,                         )
                                       )
        Plaintiff,                     ) Case No. 4:18-CV-01629-JCH
                                       )
  v.                                   ) JURY TRIAL DEMANDED
                                       )
  CITY OF ST. LOUIS, et al.,           )
                                       )
        Defendants.                    )

  INDIVIDUAL DEFENDANTS' CONSENT MOTION FOR EXTENSION OF TIME

        Defendants Cliff Sommer, Nicholas Manasco, Lance

  Coats, Joshua Becherer, Matt Tesreau, Michael Flatley,

  Joseph Busso, Jon Long, Timothy Boyce, Bennie Blackmon,

  Daniel Cora, Joseph Calabro, Lt. Col. Lawrence O’Toole, and

  Director Charlene Deeken, with consent of plaintiff, move

  the Court to grant an extension of time to answer or

  otherwise respond to the second amended complaint.              In

  support, defendants state:

        1.    The second amended complaint herein [ECF 68] was

  filed on September 30, 2020.         The second amended complaint

  added the aforementioned individual defendants as parties.

  Due to internal protocols of the City Counselor and the St.

  Louis Division of Police, it took considerable time to

  obtain the necessary permissions and representation

  agreements to enable counsel to enter for the additional

  defendants.
Case: 4:18-cv-01629-JCH Doc. #: 74 Filed: 02/18/21 Page: 2 of 3 PageID #: 1362



        2.    Counsel from the City Counselor's Office entered

  for the additional defendants on February 10, 2021.              The

  addition of the individual defendants injects new issues

  into the case, but, owing to the press of other business,

  including discovery in related cases pending in this Court

  and responses to amended pleadings in those cases, counsel

  have not had sufficient time to prepare a response to the

  second amended complaint.

        3.    Plaintiff’s counsel advises that there is no

  objection to this motion.

        4.    This motion is not for the purpose of delaying

  disposition of this cause.

        WHEREFORE individual defendants respectfully move the

  Court to grant an extension to and including March 1, 2021,

  in which to answer or otherwise respond to the second

  amended complaint.


                                Respectfully submitted,
                                MICHAEL A. GARVIN, CITY COUNSELOR
                                /s/Robert H. Dierker 23671(MO)
                                dierkerr@stlouis-mo.gov
                                Deputy City Counselor
                                Brandon Laird 65564(MO)
                                lairdb@stlouis-mo.gov
                                Associate City Counselor
                                Abby Duncan 67766MO
                                Associate City Counselor
                                duncana@stlouis-mo.gov
                                Adriano Martinez 69214(MO)
                                martineza@stlouis-mo.gov
                                Catherine A. Dierker 70025(MO)


                                      2
Case: 4:18-cv-01629-JCH Doc. #: 74 Filed: 02/18/21 Page: 3 of 3 PageID #: 1363



                                dierkerc@stlouis-mo.gov
                                Assistant City Counselors
                                314 City Hall
                                1200 Market St.
                                St. Louis, MO 63103
                                314-622-3361
                                Fax 314-622-4956




                                      3
